DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 21-26 and 34-40 in the reply filed on 9/7/2021 is acknowledged.  The traversal is on the ground(s) that “the inventions must be independent or distinct as claimed” and “there would be a serious burden on the examiner if restriction is not required”.  This is not found persuasive because the inventions are found to be independent and distinct from one another.  The inventions are a subcombinations being usable together in a single combination, however, each individual invention has its own separate utility.  With regards to the “serious burden” argument, Examiner respectfully notes with the invention being independent, serious search and examination burden would be required as each invention requiring different and separate field of search. 
The requirement is still deemed proper and is therefore made FINAL.

	The claims 21-40 are pending with elected claims 21-26 and 34-40 under examination.  Applicant is reminded to cancel the non-elected claims in subsequent reply.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 5/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Notes
	The claims have been analyzed under 35 U.S.C. 101 using the "2019 Revised Patent Subject Matter Eligibility Guidance" and is found to be subject matter eligible under 35 U.S.C. 101.  The claims have been found to be directed to a judicial exceptions but reciting additional elements that integrate the judicial exception into a practical application, thus satisfying the Step 2A Prong Two analysis.  Therefore, the claims qualify as eligible statutory subject matter under 35 U.S.C. 101.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34-35 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al. (US Pub No 2013/0125199).

With respect to claim 34, Novak teaches a set of non-transitory computer-readable storage media storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: 
in response to a request to access a computing resource, select a policy of a set of policies associated with the computing resource, the set of policies including an active policy and a provisional policy (e.g., at 119, a request may be received to access a resource and the request may then be evaluated under policies 104 and 112 @ ¶ 0019 and Fig. 1 #118-122, policy 112 is a provisional policy ; 
generate a policy decision based at least in part on the policy (e.g., determine whether there is a differences in access decision between policy 104 and policy 112 @ ¶ 0019 and Fig. 1 #124); and 
generate an evaluation result based at least in part on the set of policies and the request (e.g., after the evaluation of the access request is made under policies 104 and 112, the requested access to the resource may be granted or denied @ ¶ 0022 & Fig. 1 #128).

	With respect to claim 35, Novak further teaches wherein the evaluation result is generated based at least in part on an evaluation request associated with a customer account responsible for maintaining the active policy and the provisional policy (e.g., evaluating based on the resource the customer requested ¶ 0013 & 0030 ).

	With respect to claim 39, Novak further teaches wherein the instructions further cause the computer system to generate a log indicating the request, the policy, and the policy decision (e.g., logging process creates a log of the process @ ¶ 0020-0021 & 0030 and Fig. 2 shows the logging process).

	With respect to claim 40, Novak further teaches wherein the instructions that cause the system to generate the evaluation further cause the computer system to generate the evaluation based at least in part on the provisional policy and the log (e.g., the log may be used to determine whether to make the test policy an effective policy @ ¶ 0021).


Allowable Subject Matter
Claims 21-26 are allowed over prior arts. 
The following is an examiner's statement of reasons for allowance:  independent Claim 21 define the distinct features, determining a set of computing resource polices including an least an active policy and a provisional policy, where the provisional policy being an update to the active policy, and generating a policy decision by at least evaluating the request using a subset of computing resource policies that excludes the provisional policy, and in combination with the remaining claim limitations as a whole.  The closest prior art, Novak et al. (US Pub No 2013/0125199), discloses a system for testing access policies by applying provisional policies, among other things, however fails to suggest the claimed limitations as mentioned above in combination with other claimed elements as a whole.  Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 36-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Particularly, Gill et al. (US Pub No 2011/0247048) discloses a system of testing policies in a network in a test mode and generating a test log.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU LE/Primary Examiner, Art Unit 2493